FILED
                           NOT FOR PUBLICATION
                                                                           MAY 15 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES J. BRADDOCK,                               No.   13-55703

              Plaintiff-Appellant,               D.C. No.
                                                 2:12-cv-05883-DMG-VBK
 v.

ANGELINA JOLIE; et al.,                          MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                             Submitted May 11, 2017**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      James J. Braddock appeals pro se the district court’s judgment on the

pleadings in his action under the Copyright Act against Angelina Jolie, GK Films

LLC, and FilmDistrict Distribution LLC. Braddock alleges that defendants’ film

In the Land of Blood and Honey infringed his copyright in the novel Slamanje

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Duse. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, United

States v. Teng Jiao Zhou, 815 F.3d 639, 642 (9th Cir. 2016), and we affirm.

      Braddock has waived his contention that the district court erred by basing its

ruling on an incorrect English translation of Slamanje Duse. He did not raise this

issue before the district court, but rather relied on the same certified translation

used by the district court in his opposition to defendants’ motion for judgment on

the pleadings. See Armstrong v. Brown, 768 F.3d 975, 981-82 (9th Cir. 2014).

      The district court did not err in concluding that, even assuming Braddock

had sufficiently alleged both copyright ownership and defendants’ access to

Slamanje Duse, he nonetheless could not establish copyright infringement as a

matter of law because under the extrinsic test, the novel and the film are not

substantially similar. See Funky Films, Inc. v. Time Warner Entm’t Co., L.P., 462
F.3d 1072, 1076-77 (9th Cir. 2006) (a claim for copyright infringement requires

that the plaintiff show (1) ownership in the copyright and (2) copying of original

elements of the work; the second element may be shown by demonstrating “that

the defendant had access to the plaintiff’s work and that the two works are

substantially similar;” “substantial similarity may often be decided as a matter of

law” by applying the extrinsic test (citations and internal quotation marks

omitted)). Despite some general similarities between the two works, both of which


                                            2
are derived from historical accounts of the Bosnian War, their “plot, themes,

dialogue, mood, setting, pace, characters, and sequence of events” are mostly quite

different. Id. at 1077 (describing elements of the extrinsic test); see also id. (“In

applying the extrinsic test, this court compares, not the basic plot ideas for stories,

but the actual concrete elements that make up the total sequence of events and the

relationships between the major characters.” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                            3